PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ramjit et al.
Application No. 16/051,602
Filed: 1 Aug 2018
For: DATA ACQUISITION AND SIGNAL DETECTION THROUGH RFID SYSTEM AND METHOD
:
:	SUA SPONTE WITHDRAWAL
:	OF THE HOLDING OF 
:	ABANDONMENT
:
:
:


This correspondence is a sua sponte withdrawal of the holding of abandonment in the above-identified application.

The Patent Trial and Appeal Board (PTAB) rendered a decision on November 5, 2021 , which affirmed the examiner’s rejection of claims 1-20 under 35 U.S.C. 103. No claims were allowed. Applicant timely filed a request for rehearing on January 5, 2022. On January 14, 2022, the PTAB denied the request for rehearing. On February 14, 2022, the Office mailed a Notice of Abandonment stating the application was abandoned in view of Applicant’s failure to timely file a proper reply to the Office letter mailed on November 5, 2021.

The time for filing a notice of a 35 U.S.C. 141 appeal to the U.S. Court of Appeals for the Federal Circuit or for commencing a civil action under 35 U.S.C. 145 is within 63 days of the PTAB’s decision 37 CFR 90.3(a). If a timely request for rehearing of the PTAB’s decision is filed, the time for filing a notice of appeal to the U.S. Court of Appeals for the Federal Circuit or for commencing a civil action expires 63 days after a decision on a request for rehearing or reconsideration (37 CFR 90.3(b)(1)).

Turning to the facts of this case: The PTAB denied appellant’s timely filed request for rehearing on January 14, 2022. Appellant has 63 days from January 14, 2022 to file a notice of appeal to the U.S. Court of Appeals for the Federal Circuit or commence a civil action. The deadline for action is March 18, 2022.  As such, the February 14, 2022 Notice of Abandonment was mailed prematurely.

The petition under 37 CFR 1.181 is granted and the February 14, 2022 Notice of Abandonment is vacated. No petition fee has been or will be charged in connection with this matter.




/SHIRENE W BRANTLEY/Attorney Advisor, OPET